Citation Nr: 0719435	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-19 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty (AD) from April to October 
1958 and on active duty for training (ACDUTRA) from June 16-
30, 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

A more recent September 2003 RO decision also denied service 
connection for low back and right knee disorders.  But the 
veteran withdrew those claims later that same month.  See 
38 C.F.R. § 20.204 (2006).

The Board remanded this case to the RO in November 2004, via 
the Appeals Management Center (AMC), to schedule the veteran 
for a videoconference hearing, which he had in May 2005 
before the undersigned Veterans Law Judge (VLJ) of the Board.

The Board again remanded this case in June 2005 for further 
development of the evidence.

The Board remanded this case a third time in November 2006, 
for a VA examination and report to clarify the relationship 
between the veteran's current condition and service.  That 
development has been completed to the extent possible, and 
the case returned to the Board for further consideration of 
the veteran's appeal.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claim has been obtained.

2.  The veteran sustained an injury to his left knee during 
service, but the consequent residuals were acute and 
transitory and resolved without causing chronic disability.

3.  The competent medical evidence of record does not 
establish an etiological relationship between the veteran's 
current left knee disorder and his military service, 
including any injury he sustained.


CONCLUSION OF LAW

A left knee disorder was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 101, 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U. S. Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The 
RO sent the veteran letters in May 2001 and May 2002 
notifying him of the VCAA; he has been advised of the laws 
and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The May 2001 letter informed him of the 
type of evidence needed to establish his entitlement to 
service connection for the condition at issue and indicated 
the information or evidence still needed from him, 
personally, under the heading "What Information or Evidence 
We Still Need From You".  Thus, he may be considered to have 
been advised to submit any pertinent evidence in his 
possession.  Moreover, the evidence associated with his 
claims file for consideration includes his service medical 
records, some service personnel records, VA treatment records 
through May 2004, hearing transcripts, and the reports of two 
VA compensation examinations, including to assess the nature 
and etiology of his left knee disorder, 
the dispositive issue.



At a hearing before the Board in May 2005, the veteran's 
representative identified a lay statement from the veteran's 
friend, R.S., and said that the veteran had submitted this 
statement.  However, this statement has not been associated 
with the claims file and the veteran did not submit any lay 
statements despite being asked to provide them in a July 2005 
RO letter.  Furthermore, he indicated in April 2006 that he 
had additional magnetic resonance imaging (MRI) results to 
submit in support of his claim, but he has not done this.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty 
to assist is not a "one-way street."  If a claimant wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.).

In a May 2007 statement, the veteran's representative argues 
that the veteran is entitled to an additional examination 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998), because 
the examination report obtained on remand does not yield an 
outcome determinative opinion regarding the etiology of the 
veteran's left knee disorder at issue.  See, e.g., 38 C.F.R. 
§ 3.159(c)(4).  The Board, however, does not agree that 
another examination or supplemental opinion is needed.  
Despite two VA examinations already performed, and extensive 
development of the claim in other respects (as evidenced by 
the several prior Board remands), there is still no evidence 
suggesting a link between the veteran's claimed left knee 
disorder and his military service, so a VA examination is not 
"necessary" to decide this appeal.  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  


The veteran's claim was initially adjudicated in August 2001, 
so not until several months after sending him the May 2001 
VCAA letter.  Hence, there is no error in the timing of that 
VCAA notice since it was issued prior to initially 
adjudicating the claim, the preferred sequence.  Still, the 
Board also notes the veteran has been duly apprised of VA's 
obligations under the VCAA, not only in the May 2001 and 
May 2002 letters, but also during his May 2005 hearing, in 
the several Board remands, and in July 2005 and December 2006 
letters addressing evidence needed in the development of his 
claim.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.

The Court also indicated in Dingess, however, that where the 
grant of service connection and the assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.

But in a more recent precedent case, Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007), the Court limited its 
holding in Dingess by clarifying that where, as here, service 
connection has not been granted as of the date of the VCAA's 
enactment, the veteran is entitled to pre-decisional notice 
concerning all elements of his claim - including the 
downstream disability rating and effective date elements.  
And if this did not occur, there is a question of 
whether this is prejudicial error.  See Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007); see, too, Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007) (where the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that, once an error is identified, the burden 
shifts to VA to show the error was harmless).

Here, the veteran received the requisite Dingess notice in an 
April 2006 supplemental statement of the case (SSOC) and in a 
December 2006 letter concerning the type of information and 
evidence needed to establish a downstream disability rating 
and effective date in the event his service connection claim 
is granted.  The RO subsequently readjudicated his claim in a 
March 2007 SSOC based on the additional evidence that had 
been submitted since the initial rating decision at issue and 
SOC.  So there is no prejudicial error in proceeding with 
final appellate consideration of his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).



In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic conditions, per se, such as arthritis, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2006).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training (INACDUTRA) during which the veteran was disabled 
from an injury incurred in the line of duty. 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-
time duty in the Armed Forces performed by the Reserves for 
training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  INACDUTRA includes duty prescribed for the Reserves.  
38 U.S.C.A. § 101(23)(A).  The Reserves include the National 
Guard of the United States.  38 U.S.C.A. § 101(26), (27).  
Duty, other than full-time duty, performed by a member of the 
National Guard of any State, is considered to be INACDUTRA.  
38 C.F.R. § 3.6(d)(4).


In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

The veteran contends that his current left knee disorder is 
the result of a knee injury he sustained during service, in 
June 1979, while on ACDUTRA.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).
But that said, nothing on file shows the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion either.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Service medical records through April 1959 are negative for 
evidence of a left knee disorder.  In March 2002, the veteran 
submitted a Department of Defense Form 689 ("sick slip") 
showing he sought treatment for a twisted knee in June 1979.

Regarding this sick slip, the Board notes that personnel 
records do indicate the veteran was on ACDUTRA at the time of 
this incident.  However, there are no other records relating 
to this incident and the sick slip itself notes the veteran 
was "O.K." and that he was considered to be on duty status.  
There are no military or private medical records 
contemporaneous to this incident suggesting the injury was 
serious or required further evaluation.  Apart from the 
veteran's statements, there is no affirmative evidence this 
sick slip addresses his left knee, as opposed to his 
right knee.  At an Army National Guard periodic examination 
in March 1980, the veteran's lower extremities were 
considered normal.  And, as will be explained further below, 
many years elapsed between the time of this sick slip and his 
first post-service complaints of left knee problems.  
Accordingly, the Board finds that his twisted knee in service 
was an acute and transitory injury, resolving without chronic 
residual disability.

A VA outpatient record from April 2001 notes findings in an 
x-ray study of three osteophytes in the veteran's joint 
compartment.  This is the first post-service evidence of a 
left knee condition, and it occurs many years following the 
conclusion of his Army National Guard service.  Furthermore, 
the elapsed time since service places the onset of this 
disorder well outside the one year time frame contemplated by 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307 
& 3.309 for a presumptive grant of service connection due to 
a chronic condition.

A July 2001 VA outpatient knee evaluation notes the veteran 
reported a knee injury years earlier, but did not report a 
specific fracture.  He told the evaluating physician that he 
really had not had a great deal of problems since the injury.  
He was then currently experiencing some anterior knee pain, 
chronic.  However, he also reported exercising, such as bike 
riding.  Physical testing was performed and x-rays reviewed.  
An old sleeve lesion was noted at the inferior pole of the 
patella and an apparent old fracture was observed, as well.  
Other small osteophytic changes were observed and described 
as inconsequential.  Based on this evidence, it appears his 
left knee may have some degenerative changes -- suggestive of 
arthritis.  So current disability involving this knee is 
conceded.

In order to establish a successful claim for service 
connection, however, the medical evidence must show the 
veteran's current disability is related to his military 
service.  To this end, he was provided a VA examination in 
December 2005.  His claims file was reviewed and his 
contentions regarding the injury during National Guard 
training at Fort Stewart, Georgia, in 1979 were noted.  His 
left knee was examined and the diagnosis was left knee 
patellofemoral pain.  The examiner then indicated, "[i]t is 
not likely [the veteran's] current knee condition or 
arthrosis of the knee is related to his reported injury in 
1979.  Yes, he may have injured his knee during 1979, but his 
current conditions and symptoms are more of a degenerative 
process of the knee."

This opinion was based on a comprehensive examination 
following a review of the claims file and consideration of 
the veteran's injury in service.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (discussing access of examining 
physician to the veteran's claims file as key factor in 
evaluating the probative value of a medical opinion).  This 
opinion had the proper factual foundation and is probative 
evidence against the claim.

A second VA examination was provided in January 2007.  The 
veteran's claims file was again reviewed and pertinent 
military and medical history discussed.  His June 1979 sick 
slip was noted, as well, along with his VA outpatient 
records.  He continued to attribute the onset of his left 
knee disorder to the training exercise during service, in 
1979.  He said that he was not really treated for the injury.  
Physical testing of this knee was performed and the resulting 
diagnosis was degenerative joint disease of the knee with a 
history of prior direct trauma.  The examiner then conceded 
he was unable to determine whether the veteran's present knee 
problem is due to any injury incurred while on active duty 
without resorting to mere speculation.  In this regard he 
cited the appearance of a relatively minor injury during 
National Guard duty and subsequent imaging studies and recent 
evaluations that produced conflicting readings and 
interpretations.  So his opinion, inconclusive as it is, 
cannot be considered to weigh either for or against the 
veteran's claim since it does not confirm or deny a 
relationship between his current condition and military 
service.

In deciding claims, it is the Board's responsibility to weigh 
the evidence (both favorable and unfavorable) and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Board is also mindful that it 
cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. at 175 (1991).

Here, considering the medical evidence in its totality, the 
Board finds that the preponderance of it weighs against the 
veteran's claim.  The December 2005 VA opinion is clear in 
this regard, indicating it is unlikely the veteran's current 
left knee disorder relates back to the injury he sustained 
during service, in 1979.  And while the more recent January 
2007 opinion cannot be considered either for or against the 
claim, the examiner did nonetheless point out that the 
veteran's left knee injury in service appeared relatively 
minor - so presumably insufficient to have caused the 
problems (degenerative changes, etc.) he now has.  There is 
no medical evidence indicating his current left knee disorder 
is related to his military service, including this 1979 
injury in question.

The veteran testified before a decision review officer (DRO) 
in April 2004.  He reported an injury that occurred during 
training and indicated it was his mistake for not following 
up on it, but instead going back on duty.  He said that was 
because he could not afford a doctor and that he was kicked 
out of the National Guard in 1982.  He said he talked with 
his squad leader about the injury shortly after he got out, 
but that this individual could not recall the incident due to 
the passage of time since it occurred.  The veteran also 
reported that his next treatment was at the VA in around 2000 
or 2002.  Then, in May 2005 testimony before the Board via 
videoconference, he stated that his June 1979 sick slip 
addresses a twist to his left knee.  He also reiterated his 
prior testimony regarding the June 1979 knee injury.  He 
added that he had to be placed on a jeep and carried to the 
doctor.  He also described his present symptoms, which 
include pain.

The veteran is competent to testify to things he may have 
observed in June 1979 or even presently.  See Savage v. 
Gober, 10 Vet. App. 488, 496 (1997) (laymen are competent to 
provide evidence of observable events, such as visible 
discomfort due to pain, so on and so forth).  However, the 
veteran does not have the necessary medical training and 
expertise to etiologically link his current left knee 
disability to the injury in service in 1979.  Espiritu, 2 
Vet. App. 494-95.  So his attempts to do this, including 
during his hearings, are not probative evidence.  He needs 
medical evidence substantiating this allegation and, as 
mentioned, there simply is none.

Thus, the Board must find that the June 1979 knee twist was 
an acute and transitory injury that resolved prior to the 
conclusion of the veteran's service.  That injury did not 
result in chronic disability.  There is no evidence showing a 
left knee condition for many years following his service, and 
there is no medical evidence establishing a link between his 
current condition and military service.  In fact, what 
evidence there is regarding a nexus weighs against his claim.  
So his claim for service connection for a left knee disorder 
must be denied because the preponderance of the evidence is 
unfavorable - in turn meaning there is no reasonable doubt 
to resolve in his favor.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. at 519 (1996).


ORDER

The claim for service connection for a left leg disorder is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


